DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 19 is objected to because of the following informalities:  claim 19 depends on claim 18 which is canceled, this is take to depend on claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15, 16, 20, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Albrecht et al. (US 2009/0192444 A1).
With regard to claim 15, Albrecht et al. teach a method for performing laparoscopic surgery comprising: a)    presenting a trocar (Fig. 4A components 460 and 430 together form the trocar) having a central lumen (Fig. 4C lumen 468) for creating a pathway through the abdominal wall of a patient and an insufflation conduit surrounding the central lumen for receiving insufflation gas, wherein the insufflation conduit is defined between an inner tubular wall of the trocar and an outer tubular wall of the trocar (Fig. 4A insufflation conduit 480, inner wall of the trocar formed by 460 outer wall formed by 430); b)    introducing the trocar into the patient’s abdominal cavity through the patient’s abdominal wall (see exemplary Figs. 5a and 5B, 

With regard to claim 20, Albrecht et al. teach a method for performing laparoscopic surgery comprising: a)    presenting a trocar (Fig. 4A components 460 and 430 together form the trocar) having a central lumen (Fig. 4C lumen 468) for creating a pathway through the abdominal wall of a patient and an insufflation conduit surrounding the central lumen for receiving insufflation gas, wherein the insufflation conduit is defined between an inner tubular wall of the trocar and an outer tubular wall of the trocar (Fig. 4A insufflation conduit 480, inner wall of the trocar formed by 460 outer wall formed by 430); b)    introducing the trocar into the patient’s abdominal cavity through the patient’s abdominal wall (see exemplary Figs. 5a and 5B, [0054]-[0058], the process applies to all embodiments disclosed, the device is introduced into the abdominal cavity 504); c)    conducting insufflation gas from the insufflation conduit into the patient’s abdominal cavity through apertures formed in the inner tubular wall of the trocar ([0053] gas flows through apertures 472 and out of tip 432, see [0054]-[0058] regarding the full procedure); and d)    inserting a surgical instrument through the central lumen of the trocar and into the patient’s abdominal cavity (468 is the instrument well, see [0055] a laparoscope is positioned in the instrument well, further see exemplary Fig. 2A showing laparoscope 290).  The embodiment in Figs. 4 does not disclose apertures formed in the outer tubular wall.  However, in the embodiment of Fig. 1A apertures 136 in the outer wall are taught which allow gas flow in the even tip 132 becomes blocked 
With regard to claim 21, as gas is introduced as indicated above in claim 15, port 450 (Fig. 4A) is necessarily connected to a source of insufflation gas.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17, 19, 22, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Albrecht et al. (US 2009/0192444 A1)as applied to claims 15, 18, 20, and 23 above, and further in view of Stubbs et al. (US 2004/0204671 A1).
With regard to claims 17, 19, 22, and 24, Albrecht et al. teach a method substantially as claimed.  Albrecht et al. do not specifically disclose sensing abdominal pressure through the apertures.  However, Stubbs et al. teaches sensing insufflation pressure in the abdomen with .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Geisz et al. (US 2018/0055536 A1) teach apertures through an inner and outer wall for conducting gas.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783